Exhibit 10.4

WEBSENSE, INC.

STOCK OPTION GRANT NOTICE

NON-DISCRETIONARY GRANT PROGRAM

(2009 EQUITY INCENTIVE PLAN)

Websense, Inc. (the “Company”), pursuant to its Non-Discretionary Grant Program
under the 2009 Equity Incentive Plan (the “Plan”), hereby grants to Optionholder
an option to purchase the number of shares of the Company’s Common Stock set
forth below. This option is subject to all of the terms and conditions as set
forth herein and in the Option Agreement and the Plan, all of which are attached
hereto and incorporated herein in their entirety.

 

  Optionholder:    

 

    Date of Grant:    

 

    Vesting Commencement Date:    

 

    Number of Shares Subject to Option:    

 

    Exercise Price (Per Share):    

 

    Total Exercise Price:    

 

    Expiration Date:    

 

 

 

Type of Grant:    Nonstatutory Stock Option Vesting Schedule:    The Option
shall vest in a [series of twelve (12) successive equal monthly installments]
measured from the Vesting Commencement Date. In addition, the vesting of the
Option may immediately accelerate as provided in the Option Agreement.
Notwithstanding the foregoing, vesting shall terminate on upon the
Optionholder’s termination of Continuous Service. Exercise Schedule:    Early
Exercise Permitted Payment:    By one or a combination of the following items
(described in the Option Agreement):    ¨      By cash or check   
¨      Pursuant to a Regulation T Program if the Shares are publicly traded   
¨      By delivery of already-owned shares if the Shares are publicly traded   
¨      By net exercise

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the Option Agreement, and the
Plan set forth the entire understanding between Optionholder and the Company
regarding the Award and supersede all prior oral and written agreements on that
subject.

 

WEBSENSE, INC.     OPTIONHOLDER: By:  

 

   

 

  Signature       Signature Title:  

 

    Date:  

 

Date:  

 

     

ATTACHMENTS: Option Agreement and 2009 Equity Incentive Plan

 

1.



--------------------------------------------------------------------------------

WEBSENSE, INC.

2009 EQUITY INCENTIVE PLAN

NON-DISCRETIONARY GRANT PROGRAM

OPTION AGREEMENT

(NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Websense, Inc. (the “Company”) has granted you an option pursuant to
the Non-Discretionary Grant Program under its 2009 Equity Incentive Plan (the
“Plan”) to purchase the number of shares of the Company’s Common Stock indicated
in your Grant Notice at the exercise price indicated in your Grant Notice.
Defined terms not explicitly defined in this Option Agreement but defined in the
Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein and the potential
vesting acceleration set forth in Sections 8, 11, and 12 hereof, your option
will vest as provided in your Grant Notice, provided that vesting will cease
upon the termination of your Continuous Service.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.

3. EXERCISE PRIOR TO VESTING (“EARLY EXERCISE”). As permitted in your Grant
Notice and subject to the provisions of your option, you may elect at any time
that is both (i) during the period of your Continuous Service and (ii) during
the term of your option, to exercise all or any part of your option, including
the nonvested portion of your option; provided, however, that:

(a) a partial exercise of your option shall be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;

(b) any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise shall be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement; and

(c) you shall enter into the Company’s form of Early Exercise Stock Purchase
Agreement with a vesting schedule that will result in the same vesting as if no
early exercise had occurred.

 

2.



--------------------------------------------------------------------------------

4. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check or in any other manner permitted by your Grant Notice,
which may include one or more of the following:

(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.

(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. Notwithstanding the foregoing,
you may not exercise your option by tender to the Company of Common Stock to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

(c) Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock issued upon exercise of your option by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from you to the extent of any remaining balance of the aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued; provided further, however, that shares of Common Stock will no longer
be outstanding under your option and will not be exercisable thereafter to the
extent that (1) shares are used to pay the exercise price pursuant to the “net
exercise,” (2) shares are delivered to you as a result of such exercise, and
(3) shares are withheld to satisfy tax withholding obligations.

5. TERM. Your option shall have a term of seven (7) years measured from the Date
of Grant and shall accordingly expire, in accordance with Section 5(h) of the
Plan, at the close of business on the Expiration Date, unless sooner terminated
in accordance with Section 8, 11, or 12 of this Option Agreement.

6. WHOLE SHARES. You may exercise your option only for whole shares of Common
Stock.

7. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.

 

3.



--------------------------------------------------------------------------------

8. TERMINATION OF CONTINUOUS SERVICE. Should your Continuous Service as a Board
member cease while this option remains outstanding, then the option term
specified in Section 5 shall terminate (and this option shall cease to be
outstanding) prior to the Expiration Date in accordance with the following
provisions:

(a) Should your termination of Continuous Service occur for any reason (other
than death or Disability), you may exercise the option (to the extent you were
entitled to exercise such option as of the date of termination of Continuous
Service) for a period of thirty-six (36) months after the termination of your
Continuous Service, provided that if during any part of such thirty-six
(36) month period you may not exercise your option solely because of the
condition set forth in the preceding paragraph relating to “Securities Law
Compliance,” your option shall not expire until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of
thirty-six (36) months after the termination of your Continuous Service;

(b) Should your termination of Continuous Service occur due to your death or
Disability, the option shall become fully vested and exercisable upon the date
of your termination of Continuous Service and you may exercise the option for a
period of thirty-six (36) months after the termination of your Continuous
Service.

9. EXERCISE.

(a) You may exercise your option during its term by delivering a Notice of
Exercise (in a form designated by the Company) together with the exercise price
to the Secretary of the Company, or to such other person as the Company may
designate, during regular business hours, together with such additional
documents as the Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

10. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.
In addition, you may transfer your option to a trust if you are considered to be
the sole beneficial owner (determined under Section 671 of the Code and
applicable state law) while the option is held in the trust, provided that you
and the trustee enter into transfer and other agreements required by the
Company.

11. CORPORATE TRANSACTION

(a) In the event of a Corporate Transaction in which your option is not assumed,
continued, or substituted by the surviving or acquiring corporation (or its
parent company) prior to the effective time of the Corporate Transaction and
your Continuous Service with the Company has not terminated as of, or
immediately prior to, the effective time of the Corporate Transaction, then the
vesting and exercisability of your option shall be accelerated in full to a date
prior to the effective time of such Corporate Transaction as the Board shall
determine pursuant to Section 7(d)(ix) of the Plan.

 

4.



--------------------------------------------------------------------------------

(b) In the event of a Corporate Transaction in which your option is assumed,
continued, or substituted by the surviving or acquiring corporation (or its
parent company) in connection with the Corporate Transaction, then this option
shall be appropriately adjusted, immediately after such Corporate Transaction,
to apply to the number and class of securities which would have been issuable to
you in consummation of such Corporate Transaction had the option been exercised
immediately prior to such Corporate Transaction, and appropriate adjustments
shall also be made to the Exercise Price, provided the aggregate Exercise Price
shall remain the same. To the extent the actual holders of the Corporation’s
outstanding Common Stock receive cash consideration for their Common Stock in
consummation of the Corporate Transaction, the successor corporation may, in
connection with the assumption, continuation, or substitution of this option,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Common Stock in such
Corporate Transaction.

12. CHANGE IN CONTROL. If a Change in Control occurs and your Continuous Service
with the Company has not terminated as of, or immediately prior to, the
effective time of the Change in Control, then, as of the effective time of such
Change in Control, the vesting and exercisability of your option shall be
accelerated in full.

13. OPTION NOT A SERVICE CONTRACT. Your option is not a service contract, and
nothing in your option shall be deemed to create in any way whatsoever any
obligation on your part to continue in the service of the Company or an
Affiliate, or of the Company or an Affiliate to continue your service. In
addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

14. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) The Company, in its sole discretion, and in compliance with any applicable
legal conditions or restrictions, may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount required
to be withheld by law (or such lower amount as may be necessary to avoid
classification of your option as a liability for financial accounting purposes).
Any adverse consequences to you arising in connection with such share
withholding procedure shall be your sole responsibility.

 

5.



--------------------------------------------------------------------------------

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

15. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You shall not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

16. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

17. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

 

6.



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

WEBSENSE, INC.

10240 Sorrento Valley Road

San Diego, CA 92121

Date of Exercise:                     

Ladies and Gentlemen:

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option (check one):

   Incentive   ¨   Nonstatutory  ¨

Stock option dated:

                                                          

Number of shares as to which option is exercised:

                                                          

Shares to be issued in name of:

                                                          

Total exercise price:

   $                           $                        

Cash payment delivered herewith:

   $                           $                        

Regulation T Program (cashless exercise)

   $                           $                        

Value of    shares of Websense, Inc. common stock delivered herewith1:

   $                           $                        

Value of    shares of Websense, Inc. common stock pursuant to net exercise2:

   $                           $                        

 

1

Shares must meet the public trading requirements set forth in the option. Shares
must be valued on the date of exercise in accordance with the terms of the Plan
and the option being exercised, must have been owned for the minimum period
required in the option agreement, and must be owned free and clear of any liens,
claims, encumbrances or security interests. Certificates must be endorsed or
accompanied by an executed assignment separate from certificate.

2

Websense, Inc. must have established net exercise procedures at the time of
exercise in order to utilize this payment method and must expressly consent to
your use of net exercise at the time of exercise. An Incentive Stock Option may
not be exercised by a net exercise arrangement.

 

7.



--------------------------------------------------------------------------------

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Websense, Inc. 2009 Equity Incentive Plan,
(ii) to provide for the payment by me to you (in the manner designated by you)
of your withholding obligation, if any, relating to the exercise of this option,
and (iii) if this exercise relates to an incentive stock option, to notify you
in writing within fifteen (15) days after the date of any disposition of any of
the shares of Common Stock issued upon exercise of this option that occurs
within two (2) years after the date of grant of this option or within one
(1) year after such shares of Common Stock are issued upon exercise of this
option.

 

Very truly yours,

 

 

8.